DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 22 February 2022.
Claims 31-36, 38-40 and 42-50 are under examination.
Claims 37 and 41 are cancelled
Claims 31-36, 38-40 and 42-50 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36, 38-40, 42-44, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites in part “in response to a protocol data unit session modification request”. It is not clear how the determining and request are correlated and is the request related to the user equipment or any user equipment is randomly chosen to be updated; This makes the claim indefinite.

Claim 31 line 12 recites in part “said multicast context information”. It is not clear which multicast context information is referred to, previously multicast context information is mentioned twice, once in the determining step and other at the providing step, there is no clear dereference between the two multicast context information; This makes the claim indefinite.

Claim 31 recites the limitation "the multicast context information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 32-36, 38-40, and 42-44 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.

Claim 49 recites in part “in response to a protocol data unit session modification request”. It is not clear how the determining and request are correlated and is the request related to the user equipment or any user equipment is randomly chosen to be updated; This makes the claim indefinite.

Claim 49 line 8 recites in part “said multicast context information”. It is not clear which multicast context information is referred to, previously multicast context information is mentioned twice, once in the determining step and other at the providing step, there is no clear dereference between the two multicast context information; This makes the claim indefinite.

Claim 49 recites the limitation "the multicast context information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claim 50 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Publication 2020/0267513) in view of Liao et al. (US Publication 2012/0178457).

With respect to claim 45, Zhu teaches An apparatus in a user equipment comprising at least one processor( processor, paragraph 779)   and at least one memory including computer code for one or more programs, (a memory configured to store a program, where the program includes code, paragraph 777) the at least one memory and the computer code configured, with the at least one processor, (a processor configured to execute the program code in the memory, paragraph 779) to cause the apparatus at least to:

cause a request to be sent towards an access and mobility management function, (a request ,from the first terminal device, is sent to the AMF, Paragraph 211) the request indicating at least an interest to receive multicast data, (multicast service indication information is included in the request, examiner note:  multicast service indication information indicated interest in multicast data , Paragraph 211)  wherein the request comprises a protocol data unit session modification request; (the request is the session establishment/modification request, Paragraph 211) and

Zhu doesn’t teach receive, at the user equipment, a session management update message with multicast information comprising at least an indication that a multicast context has been one of added and created.
Liao teaches receive, at the user equipment, a session management update message with multicast information comprising at least an indication that a multicast context has been one of added and created. (when receiving the ATTACH REQUEST message from the mobile communication device, so it replies to the mobile communication device with an ATTACH ACCEPT message comprising configuration information for activating the logical links and bearers for the packet data services, such as the Packet Data Network (PDN) Connection and the multimedia broadcast/multicast services (MBMS) contexts, Paragraph 19)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhu by sending a session management update message as taught by Liao. The motivation for combining Zhu and Liao is to be able to acknowledge that service has been accepted and created and reduce congestion in the network.

With respect to claim 46, Zhu teaches wherein said request is a user plane packet comprising at least an indication of at least an interest to receive multicast data. (the first terminal device sends the second report message to the RAN device by using a user plane data packet for requesting to receive the first multicast service, Paragraph 311)

With respect to claim 47, Zhu teaches said apparatus is configured to cause the request to be sent in response to a multicast listener report for which said user equipment does not have the associated multicast context. (If in the local multicast member list, the identifier that is corresponding to the first multicast service (multicast context is the identifier of multicast service) and that is in the first report message (multicast listener report) is not included, or in all valid information entries of the local multicast member list, no terminal device corresponds to the identifier corresponding to the first multicast service, the first terminal device sends the second report message (request)  to the access network device, to request to receive the first multicast service, paragraph 234)

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Publication 2020/0267513) in view of Liao et al. (US Publication 2012/0178457) further in view of Janneteau et al. (US Publication 2015/0304118).

With respect to claim 48, Zhu in view of Liao doesn’t teach said apparatus is configured to receive a multicast listener report after a multicast context has been one of added and created and then to discard the multicast listener report.

Janneteau teaches said apparatus is configured to receive a multicast listener report (i.e. MLD Report, paragraph 46) after a multicast context has been one of added and created and then to discard the multicast listener report. (a router node receives a request for subscription to a multicast group (e.g. a message of the MLD Report type) from a host node of the receiver type, said router node consults said second association table in order to check whether it has already received a same subscription request (e.g., a same MLD Report message); and, if this is the case, the subscription request message (e.g., the MLD Report message) is ignored, paragraph 46. If the association table already has multicast IP address (multicast context) of MLD report message, then MLD report message is ignored)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhu and Liao by discarding the multicast listener report if similar multicast listener report was received and added as taught by Janneteau. The motivation for combining Zhu, Liao and Janneteau is to be able to reduce duplication of traffic by eliminate duplicate requests in order to increase bandwidth and decrease load in the network.

Response to Arguments
Applicant’s arguments with respect to claims 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Publication 2006/0109812) discloses mobile device requesting Multimedia Broadcast/Multicast Service to join and network establish multicast context in order deliver multicast context to the mobile device by creating and assigning Temporary Moving Group Identifier (TMGI).
Aramoto et al. (US Publication 2013/0279395) discloses in a mobile communication network that performs distribution of broadcast data by an MBMS bearer service, from a BM-SC to a mobile station device that is connected to a base station device, via a GGSN and an SGSN for which an MBMS bearer has been established.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A/              Examiner, Art Unit 2472     



/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472